Exhibit Provident Announces the Acquisition of Sarnia Storage Facility News Release 20-09 November 25, 2009 CALGARY, ALBERTA - Provident Energy Trust (TSX-PVE.UN; NYSE-PVX) is pleased to announce that it has reached an agreement with Dow Chemical Canada to purchase a commercial storage facility in the Sarnia area for an undisclosed amount. Located in close proximity to Provident’s Sarnia operations, the 1,000 acre site has an active cavern storage capacity of 12.1 million barrels (mmbbl), consisting of 5.0 mmbbl of hydrocarbon storage and 7.1 mmbbl which is currently used for brine storage. In addition, the facility has 13 pipeline connections and a small rail offloading facility.
